NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50092

                Plaintiff-Appellee,             D.C. No. 3:16-cr-02732-LAB

 v.
                                                MEMORANDUM*
CARLOS PLACERES-CRUZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Carlos Placeres-Cruz appeals the 37-month sentence and 3-year term of

supervised release imposed following his guilty-plea conviction for attempted

reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291. We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Placeres-Cruz first contends that the government breached his plea

agreement by failing sufficiently to urge the merits of a four-level fast-track

departure at his sentencing hearing. “Courts enforce the literal terms of a plea

agreement,” United States v. Ellis, 641 F.3d 411, 417 (9th Cir. 2011), and here the

government complied with the literal terms of the agreement by recommending a

four-level fast-track departure and a sentence of 24 months’ custody. Because the

government did not agree to urge particular arguments in favor of the departure, its

failure to discuss the sparing of prosecutorial resources arising from the plea did

not constitute a breach. See United States v. Benchimol, 471 U.S. 453, 455-56

(1985) (per curiam); United States v. Johnson, 187 F.3d 1129, 1135 (9th Cir.

1999).

      Placeres-Cruz next argues that the district court improperly based its

imposition of supervised release on punitive factors. Because Placeres-Cruz did

not raise this objection in the district court, we review for plain error. See United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010). Even if the

district court plainly erred by considering the need to punish when deciding

whether to impose supervised release, see 18 U.S.C. § 3583(c), Placeres-Cruz has

not demonstrated a reasonable probability that he would have received a different

sentence absent the error. See United States v. Dallman, 533 F.3d 755, 762 (9th

Cir. 2008). Given the court’s expressed concern about Placeres-Cruz’s extensive


                                           2                                      17-50092
and recidivist criminal and immigration history, and the need to deter, we conclude

the district court would have imposed supervised release absent any consideration

of punishment.

      AFFIRMED.




                                         3                                  17-50092